J-S09016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: R.G.L.T., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.L., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2977 EDA 2019

              Appeal from the Order Entered September 19, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000652-2019

    IN THE INTEREST OF: R.G.L.T., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.L., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2978 EDA 2019

              Appeal from the Order Entered September 19, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0001578-2018


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                             FILED AUGUST 03, 2020

        C.L. (Mother) appeals1 from the trial court’s orders involuntarily

terminating her parental rights to her daughter, R.G.L.T. (Child) (born 3/18),




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 On December 30, 2019, our Court sua sponte consolidated the two appeals
at Nos. 2977 and 2978 EDA 2019. See Pa.R.A.P. 513.
J-S09016-20



and changing Child’s permanency goal to adoption. After careful review, we

affirm.

      The Philadelphia Department of Human Services (DHS) first became

involved with Mother’s family in March 2018, when Mother and Child tested

positive for phencyclidine (PCP) after Child’s birth at Hahnemann University

Hospital. At the time of Child’s birth, Mother did not have appropriate housing

for Child and was unemployed. Mother admitted to using PCP nine days before

Child was born. Mother has a history of schizophrenia, bipolar disorder and

post-traumatic stress disorder (PTSD).      Child was placed with maternal

grandmother (Grandmother).

      On April 12, 2018, Mother voluntarily enrolled in outpatient treatment

at Caring Together, a substance abuse treatment facility. On May 30, 2018,

Mother entered a long-term mother/baby substance abuse treatment program

where Child resided with her. On June 20, 2018, Mother contacted DHS and

indicated that she planned to leave the treatment program. One week later,

DHS took protective custody of Child and placed her with Grandmother, a pre-

adoptive home where Child still resides.     After a hearing, the trial court

adjudicated Child dependent on July 9, 2018, and fully committed Child to

DHS’ custody.    Mother was ordered to undergo:         a drug screen; drug

monitoring; three random drug screens prior to the next court listing; and

housing education. Mother was permitted to have supervised visits with Child

twice a week.




                                     -2-
J-S09016-20



      On September 23, 2018, Mother’s plan objectives were identified as

follows: attend court-ordered dual diagnosis monitoring (substance abuse and

mental health); comply with random drug screens; obtain appropriate

housing; comply with all court orders; sign behavioral health authorization

forms; and participate in parenting education. The goal for Child remained

“return to parent.” At an October 2018 permanency review hearing, Mother

was re-referred for a “forthwith” drug screen, random drug screens and

monitoring, as well as mental health monitoring. Her visits with Child were

modified to “liberal supervision,” to be supervised by Grandmother at

Grandmother’s home.

      In November 2018, Mother’s supervised visits were moved to DHS

facilities, at Grandmother’s request; Grandmother alleged that Mother would

come to the visits at her home high on drugs.     N.T. Termination Hearing,

9/19/19, at 12.     In January 2019, the court re-referred Mother for a

“forthwith” drug screen, random drug screens, and dual diagnosis monitoring

with a progress report. The trial court also ordered the Community Umbrella

Agency (CUA) to refer Mother for housing services.       Mother’s CUA case

manager testified that between June 20, 2019 and September 2019, Mother

had attended six out of eighteen scheduled visits and tardiness when she does

attend a visit. Id. at 13.

      On September 4, 2019, DHS filed petitions to change Child’s

permanency goal to adoption and to involuntarily terminate Mother’s parental




                                    -3-
J-S09016-20



rights to Child.2 On September 19, 2019, the trial court held a termination

hearing at which CUA case manager Erica MacFadyen, Mother, and Father3

testified.4 After the hearing, the court entered orders terminating Mother’s

parental rights pursuant to sections 2511(a)(1), (2), (5), (8) and (b) 5 of the

Adoption Act and changing the permanency goal to adoption.6 Mother filed

timely notices of appeal and a court-ordered Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. On appeal, Mother presents the

following issues for our consideration:

        (1)   Whether the trial court erred and/or abused its discretion by
              terminating the parental rights of Mother, C.L.[,] pursuant
              to 23 Pa.[]C.S.A. [§] 2511(a)(1)[,] where Mother presented


____________________________________________


2 At the termination hearing, Mother’s counsel stipulated to the facts, but not
their veracity, contained in the goal change/termination petitions. See N.T.
Termination Hearing, 9/19/19, at 9.

3 Mother appeared fifty-five minutes late for the hearing. Id. at 44. However,
the trial judge reopened the case in the “interest of justice” to permit her and
Father to testify. Id. at 45.

4  At the termination hearing, Child Advocate, Shareen Ginyard, Esquire,
represented Child. See 23 Pa.C.S.A. § 2313(a) (children have statutory right
to counsel in contested involuntary termination proceedings) and In re K.R.,
200 A.3d 969 (Pa. Super. 2018) (en banc), but see In Re: T.S., E.S., 192
A.3d 1080, 1092 (Pa. 2018) (“[D]uring contested termination-of-parental-
rights proceedings, where there is no conflict between a child’s legal and best
interests, an attorney-guardian ad litem representing the child’s best interests
can also represent the child’s legal interests.”).

5The court also terminated the parental rights of Child’s Father. He is not a
party to this appeal.

6   23 Pa.C.S.A. §§ 2101-2938.


                                           -4-
J-S09016-20


            evidence that she made efforts to perform her parental
            duties.

      (2)   Whether the trial court erred and/or abused its discretion by
            terminating the parental rights of Mother, C.L.[,] pursuant
            to 23 Pa.[]C.S.A. [§] 2511(a)(2)[,] where Mother presented
            evidence that she made efforts to remedy any incapacity or
            neglect.

      (3)   Whether the trial court erred and/or abused its discretion by
            terminating the parental rights of Mother, C.L.[,] pursuant
            to 23 Pa.[]C.S.A. [§§] 2511(a)(5) and (a)(8)[,] where the
            evidence showed that the child was removed from Mother’s
            [sic], however, Mother presented evidence that the
            conditions that existed at the time of removal have been
            remedied.

      (4)   Whether the trial court erred and/or abused its discretion by
            terminating the parental rights of Mother, C.L.[,] pursuant
            to 23 Pa.[]C.S.A. [§] 2511(b)[,] where evidence was
            presented that Mother has a positive parental bond with the
            child that would be detrimental to sever.

Mother’s Brief, at 8.

      Before addressing Mother’s claims on appeal, we must first resolve a

procedural issue presented in the case. In Commonwealth v. Williams, 206
A.3d 573 (Pa. Super. 2019), this Court recently explained:

      Pennsylvania Rule of Appellate Procedure 341(a) directs that “an
      appeal may be taken as of right from any final order of a
      government unit or trial court.” Pa.R.A.P. 341(a). “The Official
      Note to Rule 341 was amended in 2013 to provide clarification
      regarding     proper    compliance    with   Rule     341(a)[.]”
      Commonwealth v. Walker, 185 A.3d 960, 976 (Pa. 2018). The
      Official Note now reads:

         Where . . . one or more orders resolves issues arising on
         more than one docket or relating to more than one
         judgment, separate notices of appeals must be filed.
         Commonwealth v. C.M.K., [] 932 A.2d 111, 113 & n.3 (Pa.
         Super. 2007) (quashing appeal taken by single notice of
         appeal from order on remand for consideration under
         Pa.R.Crim.P. 607 of two [defendants]’ judgments of
         sentence).
                                     -5-
J-S09016-20


      Pa.R.A.P. 341, Official Note.
Id. at 575.

      In Walker, our Supreme Court found the above-language constituted

“a bright-line mandatory instruction to practitioners to file separate notices of

appeal.” Walker, 185 A.3d at 976-77. Accordingly, the Walker Court held

that “the proper practice under Rule 341(a) is to file separate appeals from an

order that resolves issues arising on more than one docket. The failure to do

so requires the appellate court to quash the appeal.” Id. at 977 (emphasis

added).   The Court made its holding prospective, recognizing that “[t]he

amendment to the Official Note to Rule 341 was contrary to decades of case

law from this Court and the intermediate appellate courts that, while

disapproving of the practice of failing to file multiple appeals, seldom quashed

appeals as a result.” Id. Furthermore, the Walker Court directed that “in

future cases Rule 341 will, in accordance with its Official Note, require that

when a single order resolves issues arising on more than one lower court

docket, separate notices of appeal must be filed. The failure to do so will

result in quashal of the appeal.” Id. (emphasis added).

      Recently,   our    full   Court   revisited   the   Walker    holding    in

Commonwealth v. Johnson, 2020 Pa. Super. 164 (Pa. Super. filed July 9,

2020) (en banc) and Commonwealth v. Larkin, 2020 Pa. Super. 163 (Pa.

Super. filed July 9, 2020) (en banc). In those cases our Court concluded that




                                        -6-
J-S09016-20



“in so far as Creese[7] stated ‘a notice of appeal may contain only one docket

number[,]’ . . . that pronouncement is overruled.” See Johnson, supra at

*12 (emphasis in original); see also Larkin, supra at *3 (recognizing that

Johnson “expressly overruled Creese to the extent that Creese interpreted

Walker as requiring the Superior Court to quash appeals when an appellant,

who is appealing from multiple docket numbers, files notices of appeal with all

of the docket numbers listed on each notice of appeal.”). Additionally, both

cases reaffirmed the holding8 in Commonwealth v. Stansbury, 219 A.3d
157 (Pa. Super. 2019), where we declined to quash an appeal when a pro se

defendant filed a single notice of appeal listing two docket numbers. In that

case the trial court advised the defendant “that he has thirty day from this

day, to file “a written notice of appeal to the Superior Court.” Id. at 159

(emphasis in original).      Our Court concluded that the defendant had been

misinformed by the trial court, which amounted to a “breakdown in the court

system” and excused the defendant’s lack of compliance with Walker. Id. at

160.

____________________________________________


7 See Commonwealth v. Creese, 216 A.3d 1142, 1144 (Pa. Super. 2019)
(construing mandates of Walker to mean that “we may not accept a notice
of appeal listing multiple docket numbers, even if those notices are included
in the records of each case.”).

8 In fact, Larkin extended the Stansbury holding to all defendants, whether
represented or pro se. See Larkin, supra at *6 (“We agree with the panel
in Stansbury and reaffirm its holding that we may overlook the requirements
of Walker where, as here, a breakdown occurs in the court system, and a
defendant is misinformed or misled regarding his appellate rights.”).


                                           -7-
J-S09016-20



       Here, Mother filed two separate notices of appeal, with two different

time-stamps, for her two cases below; the notices each listed both trial court

docket numbers. Similar to the facts of Johnson, supra,9 each of the notices

had some kind of designation distinguishing which notice applied to which

docket.    Here, Mother’s counsel included one of the following handwritten

notations, “Involuntary Termination” or “Dependency,” identifying which

notice corresponded with each appealed case. Since it “is of no consequence”

that Mother’s notice of appeal contained more than one docket number,

Johnson, supra at *11; Larkin, supra at *3, and because Mother complied

with Walker by “fil[ing] separate appeals from an order that resolves issues

arising on more than one docket,” id. at 977, we decline to quash the appeal

for violating Walker and its attendant requirements.          Therefore, we shall

proceed to address the issues Mother raises on appeal.

       In her first three issues, Mother contends that the trial court abused its

discretion by terminating her parental rights to Child under sections

2511(a)(1), (2), (5) and (8)       10   of the Adoption Act, where she “had taken

substantial steps towards satisfying all of her single case plan objectives,”



____________________________________________


9 In Johnson, the defendant listed four docket numbers on all four notices.
However, he also italicized one relevant docket number on each notice to
identify which notice corresponded with each appealed case.

10 We can affirm the trial court’s decision regarding the termination of parental
rights with regard to any singular subsection of section 2511(a). In re B.L.W.,
843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

                                           -8-
J-S09016-20



. . . “did not act with a settled purpose of relinquishing her parental rights,” .

. . “maintained constant contact with Child,” . . . “remedied the conditions that

caused [] Child to come into care,” . . . and “is ready for reunification with

[C]hild.” Mother’s Brief, at 12.

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is defined
      as testimony that is so “clear, direct, weighty[,] and convincing as
      to enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.” It is well
      established that a court must examine the individual
      circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence in
      light of the totality of the circumstances clearly warrants
      termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003). Our scope of review is limited to determining whether

the trial court’s order is supported by competent evidence. Id.

      Mother argues that at the time of the termination hearing, she was

actively engaged in mental health and alcohol and drug treatment,

consistently visited with Child, and was looking for employment. She also

claims that she has completed parenting classes. However, at the termination

hearing, Mother’s counsel admitted “it’s clear that [Mother] still has the

outstanding goal of drug and alcohol,” but that she wants more time to work

on her goals and also obtain a mother-baby placement.          N.T. Termination



                                      -9-
J-S09016-20



Hearing, 9/19/19, at 41. While it is admirable that Mother wants to finally

work toward achieving her reunification goals, our Court has repeatedly noted

that “parental rights may not be preserved by waiting for some more . . .

convenient time for the performance of parental duties and responsibilities.”

In re D.J.S., 727 A.2d 283, 287 (Pa. Super. 1999) (citation omitted). Mother,

herself, testified that she “kind of keep[s] putting everything before what

[she] need[s] to put it for (ph), which is [Child]. So, that’s no one else’s fault

but mine. I own up to all of that.” Id. at 41.

      Here, the trial judge noted, parental responsibilities require affirmative

actions —to love, protect, and support a child. Id. at 42. See In re B., N.M.,

856 A.2d 847, 855 (Pa. Super. 2004) (“A child needs love, protection,

guidance, and support. These needs, physical and emotional, cannot be met

by a merely passive interest in the development of the child. [T]his [C]ourt

has held that the parental obligation is a positive duty which requires

affirmative performance.”) (citations omitted). As the child advocate astutely

noted at the termination hearing, “the bottom line is that [Mother and Father]

have failed and refused to perform their parental duties. These goals have

been cold throughout the life of the case.” N.T. Termination Hearing, 9/19/19,

at 38. The most critical reason for Child’s placement —Mother’s drug abuse—

continues to exist. Mother tested positive for PCP throughout the entire year

that Child was in placement and has been a no-show for many of her random

drug screens. Due to Mother’s drug dependency, her visits with Child never

progressed to unsupervised. Finally, at the time of the termination hearing,


                                     - 10 -
J-S09016-20



Mother had not been consistent with court-ordered mental health treatment

(including failing to take prescription medications), did not have suitable

housing for Child, and was unemployed. Id. at 18-20. Mother also admitted

at the hearing that she was unable to financially care for Child and that she

still had to “work on finding . . . a job and getting [herself] together so she

can be a good mother for [Child].” Id. at 56-57.

       Where Mother has failed to address the issues that led to Child’s removal

and has not remotely achieved her goals to warrant reunification with Child,

we cannot conclude that the trial court abused its discretion or committed an

error of law when it terminated Mother’s parental rights under section

2511(a)(2).11 In re: A.R., supra.

       In her final issue on appeal, Mother contends that the trial court

improperly terminated her parental rights to Child under section 2511(b)

where:     Mother maintained consistent contact with Child; Mother’s twice,

weekly visits with Child were appropriate; Child and Mother have “good

interaction;” and termination and goal change “would be detrimental as the

Child has a positive parental bond with Mother.” Mother’s Brief, at 12, 22.
____________________________________________


11 Under section 2511(a)(2), a parents rights to his or her child may be
terminated when:

       [The] repeated and continued incapacity, abuse, neglect or refusal
       of the parent has caused the child to be without essential parental
       care, control or subsistence necessary for his physical or mental
       well-being and the conditions and causes of the incapacity, abuse,
       neglect or refusal cannot or will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

                                          - 11 -
J-S09016-20



      In In re T.S.M., 71 A.3d 251, 267 (Pa. 2013), our Supreme Court noted

“if the grounds for termination under subsection (a) are met, a court ‘shall

give primary consideration to the developmental, physical and emotional

needs and welfare of the child.’”       23 Pa.C.S.A. § 2511(b).        Moreover,

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into needs and welfare of a child.” In re C.M.S., 884 A.2d 1284, 1287

(Pa. Super. 2005). Further, in In re E.M., 620 A.2d 481, 485 (Pa. 1993), this

Court held that the determination of a child’s “needs and welfare” requires an

examination of “the status of the natural parental bond.” However, “in cases

where there is no evidence of a bond between the parent and child, it is

reasonable to infer that no bond exists.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa. Super. 2008). As such, “the extent of any bond analysis . . . necessarily

depends on the circumstances of the particular case.” Id. at 763.

      With regard to section 2511(b), CUA case worker MacFadyen testified

that Mother and Child have “good” interaction at visits; however, she also

indicated that Mother’s expectations with regard to Child are not age-

appropriate. N.T. Termination Hearing, 9/19/19, at 14. The case worker also

testified that Child has a strong bond with her caregiver, Grandmother, with

whom she has lived almost her entire life and who is also a pre-adoptive

resource. Id. at 15. Grandmother provides Child with the emotional, physical

and developmental support she needs. Id.   Moreover, Child is thriving in

Grandmother’s care —the only stable caregiver she has had her entire life.
Id. at 11, 15-16. Case worker MacFadyen testified that it would be in Child’s


                                     - 12 -
J-S09016-20



best interest to change the goal to adoption, and Child would not suffer any

irreparable harm if Mother’s parental rights were terminated. Id. at 16. The

trial judge found case worker MacFadyen credible and, critically, determined

that Child’s paramount needs for “stability and continuity” in her everyday life

were being met by Grandmother, warranting termination under subsection

2511(b). Id. at 43.

       Instantly, the record contains no evidence of a demonstrated “bond”

between Child and Mother. In fact, since Child has only been in Mother’s care

for one month of her entire life, it is not unreasonable to infer that no true

parent-child bond exits.12        See In re K.Z.S., supra.    Moreover, where

Grandmother has been Child’s sole provider of security and stability for all but

one month of Child’s life, is a pre-adoptive resource, and Child thrives

developmentally, emotionally, and physically in her care, the court properly

determined that termination was proper under section 2511(b). See In re

Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (“[I]n addition

to a bond examination, the trial court can equally emphasize the safety needs

of the child, and should also consider the intangibles, such as the love,

comfort, security, and stability the child might have with the foster parent.”)

(citation omitted).

       Orders affirmed.

____________________________________________


12 In fact, Mother does not even allege in the argument section of her appellate
brief that she and Child have a bond. Rather, she claims that she has
“consistent” visits with Child twice a week, Appellant’s Brief, at 22, that the
visits “go well” and that she and Child have “good interaction.” Id.
                                          - 13 -
J-S09016-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/3/20




                          - 14 -